Citation Nr: 0825833	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from July 1958 through August 
1961.  He died in April 2005 and the appellant is his 
surviving spouse.

In February 2005, the veteran submitted a claim to reopen his 
claim for entitlement to service connection for asbestosis.  
The appellant filed an application for accrued benefits n 
June 2005.  The RO has not addressed this issue and it is 
referred to the RO for appropriate action.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

Competent medical evidence establishes that it is as likely 
as not that the veteran's in-service exposure to asbestos 
ultimately caused his fatal lung cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 
2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) through a claim to establish service 
connection for the cause of the veteran's death.  He died in 
April 2005.  The immediate cause of death was pulmonary 
embolus due to (or as a consequence of) lung cancer.  See 
April 2005 death certificate.  The appellant contends that 
the fatal lung cancer was caused by the veteran's exposure to 
asbestos in service.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.312.  It is the Board's responsibility 
to evaluate the entire record on appeal. 
See 38 U.S.C.A. § 7104(a). When there is an approximate 
balance in the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran died in April 2005 following a pulmonary embolus 
due to his lung cancer.  See death certificate.  At the time 
of his death he was service connected at a noncompensable 
rate for bilateral hearing loss.  See December 2003 rating 
decision.  During his life, he had been denied service 
connection for asbestosis.  See February 2003 rating 
decision.  In February 2005, less than two months prior to 
his death, the veteran submitted a claim to reopen the issue 
of service connection for asbestosis, as well as a new claim 
for service connection for lung cancer.  He died prior to the 
adjudication of this claim.  Following his death, the 
appellant claimed that the veteran's fatal lung cancer was 
caused by his exposure to asbestos during active service.  VA 
has conceded exposure to asbestos during service.  See 
February 2003 and January 2006 rating decisions.  Thus, the 
question before the Board is whether the veteran's lung 
cancer was incurred in service via exposure to asbestos, such 
that service connection for the cause of death is warranted 
under 38 C.F.R. § 3.312.

The evidence of record pertinent to answering the question at 
hand includes VA treatment records, a VA opinion, and private 
physician's opinion.  

A February 2005 outpatient note by the Chief of the 
Respiratory Section at the Togus, Maine, VA Medical Center, 
shows the initial diagnosis of lung cancer following a 
biopsy.  In this note, the Chief physician specifically 
stated that "the bilateral fibrotic changes and the minor 
pleural thickening seen on CT scan are consistent with the 
patient's assertion of exposure to asbestos in the service, 
and it is likely that asbestos exposure contributed to 
development of this cancer."  Two months later, the veteran 
died from the very cancer diagnosed in this report.

Following the veteran's death, the RO obtained a VA opinion 
as to its cause.  In the July 2005 report, the VA physician 
summarized the veteran's in-service exposure to asbestos 
without respiratory protection, as well as his forty-year 
history of cigarette smoking, which resulted in emphysema.  
While the physician noted that the CT scans of record did not 
reveal that the veteran's illnesses contained asbestos 
bodies, and that his lung cancer "is more likely due to his 
cigarette smoking than it is due to asbestos exposure," he 
went on to provide some causal connection between the 
veteran's asbestos exposure and his lung cancer.  In 
particular, he went on to say that "there is no doubt" that 
the veteran had a period of "very significant asbestos 
exposure, and this is probably the cause of the very mild 
bilateral pleural thickening.  As such, the pleural 
thickening due to asbestos exposure indicates that there was 
probably enough asbestos exposure..., such that asbestos 
could very well have contributed in a small way to his 
subsequent development of lung cancer."

Several months later, the appellant obtained an opinion from 
a private physician with regard to her claim.  This physician 
reviewed VA x-ray reports, VA records from February and April 
2005 (immediately prior to the veteran's death), a work 
history report, and the death certificate.  Based upon a 
review of these records, the physician concluded "with a 
reasonable degree of medical probability that [the veteran] 
suffered from asbestosis, asbestos related pleural disease 
and a malignant asbestos related lung cancer all caused by 
his exposure to asbestos."  The doctor went on to confirm 
that the lung cancer caused the veteran's death.  This 
physician, therefore, clearly indicated that he was 
reasonably certain that the fatal lung cancer was caused by 
exposure to asbestos.

While the record does not support a finding that the veteran 
had asbestosis at any time, that is not the issue at hand.  
The issue is whether the fatal disease, lung cancer, was 
caused by the veteran's exposure to asbestos during service.  
Each medical opinion obtained in this case answers this 
question in the affirmative.  The history of cigarette 
smoking was considered, as was the absence of a firm 
asbestosis diagnosis; however, each physician indicated that 
the veteran's lung cancer was indeed caused in at least some 
way by his significant exposure to asbestos in service.  

Even without clear evidence, service connection may be 
granted if the evidence is in equipoise.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. In this case, there is competent medical evidence to 
against the appellant's claim, no evidence suggesting that 
asbestos exposure did not cause lung cancer, and a lack of 
evidence to challenge the credibility of the medical opinions 
supporting the claim. The preponderance of the evidence in 
this case supports the appellant's claim. Service connection 
for the cause of the veteran's death is, therefore, 
warranted.

A discussion addressing whether VA's duties to notify and 
assist the appellant have been complied with is not 
warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of his claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


